Citation Nr: 0608115	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  98-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
November 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In October 2004, the Board remanded 
the case to the RO for additional development, which has 
since been completed.  The case is once again before the 
Board for review.  

While this case was on remand, the RO granted service 
connection for post-traumatic stress disorder (PTSD) with 
dysthymia and major depression and assigned a 30 percent 
disability evaluation from October 16, 2003 (previously 
characterized as dysthymia and major depression associated 
with tinnitus which had been assigned a 30 percent evaluation 
from March 31, 1997).  In January 2005, the veteran appeared 
to disagree with the assigned rating.  The RO issued a 
statement of the case on this matter in March 2005.  In April 
2005, the veteran submitted a statement in which he clarified 
that he was not disagreeing with percentage of rating, but 
rather the formula used to determine the total amount of paid 
disability.  Therefore, the RO issued a statement of the case 
in June 2005 on the issue of whether the combined evaluation 
of 50 percent for all established service-connected 
disabilities is correct.  The veteran did not file a 
substantive appeal to this issue and, thus, that matter is 
not before the Board at this time.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  Audiological testing in June 2004 revealed a designation 
of III for the right ear (between 50 and 57 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination), and a designation of IV for the left 
ear between 58 and 65 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination).


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.85-4.87 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased evaluations for his service-
connected bilateral hearing loss.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in August 1997; a statement of the case (SOC) issued in 
December 1997; supplemental statements of the case (SSOC's) 
issued in May 1999, August 2003, and March 2005; as well as a 
letter by the Appeals Management Center dated in November 
2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC's and SSOC's notified the veteran of the relevant law 
and regulations pertaining to his claims.  The letter by the 
RO also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see SSOC issued in March 2005).  In 
other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the notification letters.  See Mayfield v. Nicholson, 19 
Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all VA medical records identified by the 
veteran and his representative.  The veteran was also 
afforded several VA compensation examinations to assess the 
severity of his bilateral hearing loss.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Bilateral Hearing Loss

The veteran developed bilateral hearing loss due to noise 
exposure while serving with an artillery unit in Vietnam.  As 
a result, the RO issued a July 1977 rating decision which 
granted service connection and assigned a noncompensable 
(zero percent) evaluation for bilateral hearing loss.  In 
March 1997 the veteran filed a claim seeking a compensable 
evaluation for his bilateral hearing loss.  For the reasons 
set forth below, the Board finds that the evidence supports a 
10 percent evaluation for the veteran's bilateral hearing 
loss disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect after the veteran 
filed his claim in March 1997, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral hearing loss.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3- 00; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  The regulatory 
criteria of Diagnostic Code (DC) 6100 may be applied 
prospectively, but the statutory changes established in June 
1999 may only be applied from that date forward.  See 38 
U.S.C.A. § 5110(g) (West 2002).  However, the differences 
between the former criteria and the revised criteria in this 
case is relatively inconsequential.

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, DCs 
6100 to 6110 (effective before June 10, 1999).  Under these 
regulations Table VIa was used only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 HZ, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

In this case, the record shows that the veteran's hearing 
loss was evaluated by VA on six separate occasions since 
filing his claim for increased compensation benefits.  
When evaluated in June 1997, audiometric testing in the right 
ear revealed puretone thresholds of 20, 50, 65, and 75 
decibels at the 1000, 2000, 3000, and 4000 HZ levels, 
respectively, for an average of 52 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
15, 45, 70, and 80 decibels for an average of 52 decibels.  
Speech discrimination was 84 percent in the right ear and 88 
percent in the left.

At an October 1998 VA audiological evaluation, audiometric 
testing in the right ear revealed puretone thresholds of 15, 
45, 60, and 75 decibels at the 1000, 2000, 3000, and 4000 HZ 
levels, respectively, for an average of 49 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 15, 45, 70, and 85 decibels for an average of 
54 decibels.  Speech discrimination was 96 percent in the 
right ear and 76 percent in the left.

In April 1999, audiometric testing in the right ear revealed 
puretone thresholds of 20, 50, 65, and 80 decibels at the 
1000, 2000, 3000, and 4000 HZ levels, respectively, for an 
average of 54 decibels.  Testing in the left ear at those 
same levels showed puretone thresholds of 15, 50, 75, and 85 
decibels for an average of 56 decibels.  Speech 
discrimination was 96 percent in the right hear and 76 
percent for the left. 

When evaluated in August 1999, audiometric testing in the 
right ear revealed puretone thresholds of 15, 50, 65, and 80 
decibels at the 1000, 2000, 3000, and 4000 HZ levels, 
respectively, for an average of 52 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
20, 50, 75, and 85 decibels for an average of 57 decibels.  
Speech discrimination was 88 percent in the right ear and 74 
percent in the left.

At a June 2002 VA audiological evaluation, audiometric 
testing in the right ear revealed puretone thresholds of 20, 
50, 70, and 85 decibels at the 1000, 2000, 3000, and 4000 HZ 
levels, respectively, for an average of 56 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 20, 50, 80, and 85 decibels for an average of 
59 decibels.  Speech discrimination was 84 percent in the 
right ear and 80 percent in the left.

When evaluated in June 2004, audiometric testing in the right 
ear revealed puretone thresholds of 20, 55, 70, and 85 
decibels at the 1000, 2000, 3000, and 4000 HZ levels, 
respectively, for an average of 58 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
25, 50, 75, and 85 decibels for an average of 59 decibels.  
Speech discrimination was 84 percent in the right ear and 80 
percent in the left.

Applying the above criteria to the facts of this case shows 
that the evidence supports a 10 percent disability evaluation 
for the veteran's bilateral hearing loss.  The Board 
acknowledges that the findings contained in several 
audiological evaluations reports show the veteran's hearing 
loss disability to be at the noncompensable level.  For 
example, findings contained in the audiological evaluation 
report dated in June 1997 yield a numerical designation of no 
greater than II for the both ears ear (between 50 and 57 
percent average puretone decibel hearing loss, with speech 
discrimination between 84 and 90 percent).  Findings in the 
audiological evaluation reports dated in October 1998 and 
April 1999 yield a numerical designation of I for the right 
ear (between 42 and 57 percent average puretone decibel 
hearing loss, with speech discrimination between 92 and 100 
percent).   Entering the category designations for each ear 
into Table VII produces a disability percentage evaluation of 
zero percent.  

Nevertheless, findings contained in audiological reports of 
August 1999 and June 2004 reveal that the veteran's bilateral 
hearing loss disability meets the criteria for a 10 percent 
disability evaluation.  Findings contained in the August 1999 
report yield a numerical designation of II for the right ear 
(between 50 and 57 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination), 
and V for the left ear (between 50 and 57 percent average 
puretone decibel hearing loss, with between 68 and 74 percent 
speech discrimination).  Entering the category designations 
for each ear into Table VII produces a disability percentage 
evaluation of 10 percent.  

In addition, findings contained in the June 2004 audiological 
evaluation report yield a numerical designation of III for 
the right ear (between 58 and 65 percent average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination), and IV for the left ear (between 58 and 65 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination).  According to Table 
VII, these findings also produce a disability percentage 
evaluation of 10 percent.  

The Board thus concludes that the evidence supports a 10 
percent disability evaluation for the veteran's bilateral 
hearing loss disability.  In reaching this decision, the 
Board also finds that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent.  The 
Board emphasizes that ". . . disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, the mechanical 
application clearly establishes a 10 percent disability 
evaluation. 

ORDER


A 10 percent disability evaluation for bilateral hearing loss 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


